                             UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

                                                                   Chapter 11
    In re:
                                                                    Case No. 18-50763 (AMK)
    PLEASANTS CORP., et al.,1                                       Cases Jointly Administered under
                                                                    Case No. 18-50757 (AMK)
                             Debtors,
                                                                    Hon. Judge Alan M. Koschik
    _______________________________________

    FIRSTENERGY SOLUTIONS CORP.,                                    Adversary No. 18-05100-AMK

                             Plaintiff,

             v.

    BLUESTONE ENERGY SALES CORP.

                             Defendant.


                  NOTICE OF MOTION TO APPROVE SETTLEMENT AMONG
                  THE PLAN ADMINISTRATOR, ENERGY HARBOR LLC, AND
                       BLUESTONE ENERGY SALES CORPORATION

         PLEASE TAKE NOTICE THAT on March 31, 2021, Mark A. Roberts of Alvarez &

Marsal Holdings, LLC, in his capacity as plan administrator (the “Plan Administrator”) on behalf

of Energy Harbor LLC (formerly known as FirstEnergy Solutions Corp.) (“FES” in its capacity as

a debtor and, together with its debtor affiliates, the “Debtors”), filed with the Court the Motion to

Approve Settlement Among the Plan Administrator, Energy Harbor LLC, and Bluestone Energy

Sales Corporation (the “Motion”).



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Energy Harbor Generation LLC (0561), case no. 18-50762; Pleasants Corp. (5914), case no. 18-50763;
Energy Harbor Nuclear Generation LLC (6394), case no. 18-50760; Energy Harbor Nuclear Corp. (1483), case no.
18-50761; and Energy Harbor LLC (0186), case no. 18-50757. The Debtors’ address is: 168 E. Market Street,
Akron, OH 44308.




18-05100-amk         Doc 68       FILED 03/31/21          ENTERED 03/31/21 16:56:03                 Page 1 of 4
       Your rights may be affected. You should read the Motion carefully and discuss it

with your attorney, if you have one in this Case. (If you do not have an attorney, you may

wish to consult one).

       If you do not want the Court to grant the relief requested in the Motion, or if you want the

Court to consider your views on the Motion, then on or before April 21, 2021 at 4:00 p.m. (ET),

you or your attorney must file with the Court a written response explaining your position at:

                              United States Bankruptcy Court
                              Office of the Clerk
                              455 U.S. Courthouse
                              2 South Main Street
                              Akron, Ohio 44308

You must also serve a copy of your response on the undersigned counsel:

                              BROUSE MCDOWELL LPA
                              Marc B. Merklin
                              Bridget A. Franklin
                              388 South Main Street, Suite 500
                              Akron, OH 44311-4407
                              Telephone: (330) 535-5711
                              Facsimile: (330) 253-8601
                              mmerklin@brouse.com
                              bfranklin@brouse.com

                              - and -

                              AKIN GUMP STRAUSS HAUER & FELD LLP
                              Joseph L. Sorkin
                              Christopher J. Gessner
                              One Bryant Park
                              New York, New York 10036
                              Telephone: (212) 872-1000
                              Facsimile: (212) 872-1002
                              jsorkin@akingump.com
                              cgessner@akingump.com

                              Counsel for the Plan Administrator
                              and Energy Harbor LLC




18-05100-amk      Doc 68     FILED 03/31/21       ENTERED 03/31/21 16:56:03           Page 2 of 4
        PLEASE TAKE FURTHER NOTICE THAT a hearing on the Motion will be held on

May 25, 2021, at 10:00 a.m. prevailing Eastern Time, or as soon thereafter as this matter may be

heard, before the Honorable Alan M. Koschik, 260 U.S. Courthouse, 2 South Main Street, Akron,

Ohio 44308. The hearing may be continued from time-to-time until completed without further

notice except as announced in open court.

        If you or your attorney do not take these steps, the Court may decide that you do not

oppose the relief sought in the Motion and may enter an order granting the relief without a

hearing.

        PLEASE TAKE FURTHER NOTICE that this Notice and the Motion and all other

documents filed in these chapter 11 cases are available free of charge by visiting the case website

maintained by the Debtors’ notice and claim agent, Prime Clerk LLC, available at

http://cases.primeclerk.com/fes. You may also obtain copies of any pleadings by visiting the

Court’s website at https://www.ohnb.uscourts.gov in accordance with the procedures and fees set

forth therein.




18-05100-amk       Doc 68    FILED 03/31/21       ENTERED 03/31/21 16:56:03           Page 3 of 4
 Dated:   March 31, 2021             Respectfully submitted,

                                     /s/ Bridget A. Franklin
                                     BROUSE MCDOWELL LPA
                                     Marc B. Merklin (0018195)
                                     Bridget A. Franklin (0083987)
                                     388 South Main Street, Suite 500
                                     Akron, OH 44311-4407
                                     Telephone: (330) 535-5711
                                     Facsimile: (330) 253-8601
                                     mmerklin@brouse.com
                                     bfranklin@brouse.com

                                      - and -

                                     AKIN GUMP STRAUSS HAUER & FELD LLP
                                     Joseph L. Sorkin (admitted pro hac vice)
                                     Christopher J. Gessner (admitted pro hac vice)
                                     One Bryant Park
                                     New York, New York 10036
                                     Telephone: (212) 872-1000
                                     Facsimile: (212) 872-1002
                                     jsorkin@akingump.com
                                     cgessner@akingump.com

                                     Counsel for the Plan Administrator
                                     and Energy Harbor LLC
1292438




18-05100-amk    Doc 68     FILED 03/31/21   ENTERED 03/31/21 16:56:03     Page 4 of 4
